      Case 1:20-cv-03035-JTR     ECF No. 30   filed 04/22/21   PageID.1320 Page 1 of 2

                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON



 1                                                                  Apr 22, 2021
                                                                        SEAN F. MCAVOY, CLERK
 2
 3
 4
 5                       UNITED STATES DISTRICT COURT
 6                      EASTERN DISTRICT OF WASHINGTON

 7
     GERALD M.,                                    No. 1:20-CV-3035-JTR
 8
 9                      v.                         ORDER GRANTING STIPULATED
10                                                 MOTION FOR REMAND
     ANDREW M. SAUL,                               PURSUANT TO SENTENCE FOUR
11   COMMISSIONER OF SOCIAL                        OF 42 U.S.C. § 405(g)
     SECURITY,
12
13                Defendant.
14
15         BEFORE THE COURT is the parties’ stipulated motion to remand the
16   above-captioned matter to the Commissioner for additional administrative
17   proceedings pursuant to sentence four of 42 U.S.C. § 405(g). ECF No. 29.
18   Attorney D. James Tree represents Plaintiff; Special Assistant United States
19   Attorney Thomas M. Elsberry represents Defendant. The parties have consented to
20   proceed before a magistrate judge. ECF No. 8. After considering the file and
21   proposed order, IT IS ORDERED:
22         1.    The parties’ Stipulated Motion for Remand, ECF No. 29, is
23   GRANTED. The above-captioned case is REVERSED and REMANDED to the
24   Commissioner of Social Security for further administrative action pursuant to
25   sentence four of 42 U.S.C. § 405(g).
26         On remand, the Administrative Law Judge (ALJ) shall offer Plaintiff the
27   opportunity for a new hearing if a fully favorable decision is not issued on remand
28   and issue a new decision. The ALJ is further directed to: (1) reevaluate the

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 1
      Case 1:20-cv-03035-JTR     ECF No. 30    filed 04/22/21   PageID.1321 Page 2 of 2




 1   medical evidence, including the records of Dr. Jackson and D.C. Martin;
 2   (2) reevaluate the severity of Plaintiff’s cervical impairment and carpal tunnel
 3   syndrome, as well as his hand and arm limitations, obtaining a consultative
 4   examination as necessary; (3) proceed through the sequential evaluation process;
 5   and (4) obtain vocational expert testimony if warranted.
 6         2.     Judgment shall be entered for PLAINTIFF.
 7         3.     Plaintiff’s Motion for Summary Judgment, ECF No. 19, is
 8   STRICKEN AS MOOT.
 9         4.     An application for attorney fees and costs may be filed by separate
10   motion.
11         The District Court Executive is directed to enter this Order, forward copies
12   to counsel, and CLOSE THE FILE.
13         DATED April 22, 2021.
14
15                                _____________________________________
                                            JOHN T. RODGERS
16                                 UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 2
